Citation Nr: 1821408	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative disease of the low back.

2.  Entitlement to service connection for a left leg disorder, to include left knee arthritis.

3.  Entitlement to service connection for a left shoulder disorder, to include left shoulder arthritis.

4.  Entitlement to service connection for a left eye disorder, to include a left eye disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection a head injury.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to August 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

The Veteran has testified that, during active duty, he fell while retrieving some heavy boxes of food while performing his duties as a cook.  He reported that he fell from a set of shelves and injured his left leg, left shoulder, head and back, and that his shoulder, leg and head were bruised and sore following the fall.  He had to lie flat for a few weeks.  He also indicated that the boxes landed on top of him when he fell, injuring his kidneys, and that he had blood in his urine following the fall.

The Veteran submitted  a statement dated in August 2015, from a friend who knew him when he came returned home from active duty.  She recalled the Veteran complaining about his knee and back hurting and his eye constantly watering.

The Veteran's brother, who served with him, testified that he saw the Veteran immediately after the fall.  He recalled the Veteran being injured and in pain following the fall, as he had to help him move about the ship for a few weeks while he recovered.  In addition, the Veteran's brother indicated that he knew that the Veteran was passing blood in his urine after the fall.  See June 2016 statement.

The Veteran has current diagnoses of degenerative disease in his lumbar spine, arthritis of the left knee.  See August 2014 VA X-rays  In addition, the Veteran has chronic kidney disease with a tiny, markedly atrophic nonfunctioning right kidney with compensatory hypertrophy of the left kidney.  See December 2017 VA medical record.  An August 2016 VA medical record reflects the diagnosis of osteoarthritis of the left shoulder.

The Veteran has contended that he had an injury to his left eye while welding in service, resulting in a burn to his eye.  A September 2017 VA medical record shows that the Veteran has a history of non-organic reduced visual acuity with visual field constriction on the left.

The Board finds that the Veteran has met the criteria to warrant a VA examination to determine whether his current disabilities of the left shoulder, back, left knee, left eye, or kidney are related to service, and whether he has a TBI as a result of his in-service fall.  As such, on remand, the Veteran should be afforded VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his back, left knee, and left shoulder disorders.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back, left knee, and left shoulder disorders were caused by or are etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions that he fell while in service and injured his back, left knee, and left shoulder.  For purposes of this examination, the examiner must find these contentions credible and may not dismiss the Veteran's account of an in-service fall solely because it is not documented in contemporaneous medical records.  If the examiner finds that the injury as described would be less likely than not related to any current disability, the examiner must explain what other evidence of record weighs against this relationship and may not rely solely on a lack of contemporaneous records documenting the fall.  

The examiner must provide reasons for each opinion. 

2.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a TBI/head injury in service.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has current residuals of a TBI/head injury as a result of his reported fall in service.  

The examiner must address the Veteran's contentions that he fell while in service and injured his head.  For purposes of this examination, the examiner must find these contentions credible and may not dismiss the Veteran's account of an in-service fall solely because it is not documented in contemporaneous medical records.  If the examiner finds the injury as described would be less likely than not related to any current disability, the examiner must explain what other evidence of record weighs against this relationship and may not rely solely on a lack of contemporaneous records documenting the fall.  

The examiner must provide reasons for each opinion. 

3.  Schedule the Veteran for a VA examination to determine the etiology of any disorders of the left eye.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disorders of the Veteran's left eye were caused by or are etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions that he had an injury to his left eye while welding in service, resulting in a burn to his eye.  For purposes of this examination, the examiner must find these contentions credible and may not dismiss the Veteran's account of an in-service eye injury while welding solely because it is not documented in contemporaneous medical records.  If the examiner finds that the injury as described would be less likely than not related to any current disability, the examiner must explain what other evidence of record weighs against such a relationship and may not rely solely on a lack of contemporaneous records documenting the injury.  

The examiner must provide reasons for each opinion. 

4.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's kidney disorders.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's kidney disorders were caused by or are etiologically related to any incident of active duty.

The examiner must address the Veteran's contentions that he fell while in service and that he had blood in his urine following the fall.  For purposes of this examination, the examiner must find these contentions credible and may not dismiss the Veteran's account of an in-service fall solely because it is not documented in contemporaneous medical records.  If the examiner finds that the injury as described would be less likely than not related to any current disability, the examiner must explain what other evidence of record weighs against such a relationship and may not rely solely on a lack of contemporaneous records documenting the fall.  

The examiner must provide reasons for each opinion. 

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




